AO 245}3 (CASDRev. 02/18) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Aiier November 1, 1987)
JosE ANToNIo MoNTEs-BARAJAS (1) Cas€ Numb@r= 13CR4234'CAB

REBECCA FISH, FEDERAL DEFENDERS, INC.
Defendant’s Attorney

 

REGISTRATION No. 66926298
m f F§LE l
THE DEFENDANT: _
m pleaded guns/to counsel oNE (1) oF THE oNE-COUNT iNFoRMATION FEB 0 3 ZU-tg-

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offe(!»i£$§l<.. Li 3 TBSS`TI`~»F<"F COURT
SOU EQN E;\_\_~_."Q¢.{,"i' i.`=“ QGHEQRNM

 

 

Title & section Nature of offense __E_>_\_'__ _____________ _. _Numb`é‘l TY.
8 USC 1326 ATTEMPTED REENTRY OF REMOVED ALIEN l
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Senteneing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

l:l Count(s) dismissed on the motion of the United States.

 

Assessment: $lO0.0U - Waiv€d

JVTA Assessment*: $
E _
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine E Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstancesl

Februarv 8. 261\9

Date of Imp itio of Sentence

 

 

HON. Uhy Ann Bencivengo
UNITED STATES DISTRICT .lUDGE

lSCR4234-CAB

 

 

 

¢F'

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: JOSE ANTONIO MONTES-BARAJAS (l) Judgment - Page 2 of 2
CASE NUMBER: lSCR4234-CAB
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:
12 MONTHS AND ONE (l) DAY.

|I Sentence imposed pursuant to Title 8 USC Section 1326(b).
l:l The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
|j at A.M. on
|:| as notified by the United States Marshal.

 

 

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before
|:| as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follOWs:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

18CR4234-CAB

 

